NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 27, 2016* 
                                Decided October 27, 2016 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                      
                          JOEL M. FLAUM, Circuit Judge 
                      
                          KENNETH F. RIPPLE, Circuit Judge 
 
No. 15‐2660 
 
JASON HOSEA,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois.
                                                  
      v.                                         No. 14‐1397 
                                                  
WILLIS SLAUGHTER, et al.                         James E. Shadid, 
      Defendants‐Appellees.                      Chief Judge. 
 
                                        O R D E R 

        Jason Hosea challenges the dismissal of his suit under 42 U.S.C. § 1983 against the 
manager and owner of a storage lot (Willis Slaughter and Steve Timmerman), a police 
officer (Todd Keil), and two municipalities. His complaint appears to arise out of a 
dispute relating to cars that he stores at the lot. He alleges that Slaughter and 
Timmerman “racially discriminat[ed]” against him by “trying to cheat” him out of his 
“vehicles” and “involving” the police to “make it look legal.” The district court 
dismissed Hosea’s complaint for failure to state a claim. It reasoned that Hosea did not 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. Rule 34(a)(2)(C). 
No. 15‐2660                                                                             Page 2 
 
allege that either Slaughter or Timmerman acted “under color of state law,” as required 
for claims under § 1983. It also explained that Hosea did not allege that Keil violated any 
of Hosea’s constitutional rights or that his injuries arose from a municipal practice. 
Because this reasoning is correct, we affirm the district court’s judgment. 
         
        In his opening brief on appeal Hosea does not meaningfully challenge the reasons 
that the district court dismissed the case. But we have considered the issues that we can 
discern from Hosea’s other filings. First we understand Hosea to argue that the district 
court erred in not recruiting a lawyer for him. But Hosea had made no attempts to obtain 
counsel on his own. When a litigant does not attempt to secure a lawyer, a district court 
does not abuse its discretion in denying the litigant’s request to have the court recruit 
one for him. See Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc).   
         
        We also understand Hosea to argue that the district court erred in deciding to 
dismiss the complaint without a “hearing” on the facts of his case. Rule 12(b)(6) allows 
district courts to dismiss complaints that fail to state a legal claim without holding live 
hearings to determine the facts alleged in those cases. See Gibson v. City of Chicago, 
910 F.2d 1510, 1520 (7th Cir. 1990) (“The purpose of a motion to dismiss is to test the 
sufficiency of the complaint, not to decide the merits.”).   
         
        For completeness we observe that the district court correctly ruled that the 
complaint was legally deficient. Slaughter and Timmerman cannot be liable under § 1983 
without any factual allegations that they acted under color of state law. See Armato 
v. Grounds, 766 F.3d 713, 719–20 (7th Cir. 2014). Also because Hosea does not allege that 
officer Kiel did anything beyond responding to a request for police action, Hosea does 
not state a claim against him under § 1983. See Ortiz v. City of Chicago, 656 F.3d 523, 539 
(7th Cir. 2011) (explaining that plaintiff must allege that state actors intentionally 
“caused the deprivation of a federal right”) (quoting Hafer v. Melo, 502 U.S. 21 (1991)). 
And as the district court correctly observed, municipalities are not liable under § 1983 
when, as here, the plaintiff has not alleged an unconstitutional custom or policy. 
See Matthews v. City of East St. Louis, 675 F.3d 703, 708–09 (7th Cir. 2012). 
         
        We are mindful that the district court did not offer Hosea, a pro se litigant, a 
chance to amend his complaint. “Courts should grant non‐fee‐paying plaintiffs, such as 
[Hosea], the same opportunity to amend a dismissed complaint as fee‐paying plaintiffs 
receive.” Hughes v. Harris, 809 F.3d 330, 333–34 (7th Cir. 2015). And as we said in Foster 
v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008), “[d]istrict courts routinely do not terminate a 
case at the same time that they grant a defendantʹs motion to dismiss; rather, they 
No. 15‐2660                                                                              Page 3 
 
generally dismiss the plaintiffʹs complaint without prejudice and give the plaintiff at 
least one opportunity to amend her complaint.” But a remand would be pointless. When 
the defendants identified the complaint’s deficiencies in their motions to dismiss, Hosea 
filed responses, but none cured the deficiencies. Moreover, in this court Hosea has 
offered no factual elaborations that rectify the deficiencies that the district court noted in 
dismissing the case. See Gonzalez‐Koeneke v. West, 791 F.3d 801, 808–09 (7th Cir. 2015); 
Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 943–44 (7th Cir. 2012). 
         
        Because Hosea has a history of filing baseless suits like this one, the Central 
District of Illinois has barred him from filing suits without prepaying the filings fees. We 
now warn Hosea that frivolous appeals may result in a monetary sanction, the 
nonpayment of which will lead to a filing bar under Support Sys. Int’l v. Mack, 45 F.3d 
185, 186 (7th Cir. 1995). 
         
                                                                                 AFFIRMED.